PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
INSTITUT UNIV. DE CIÃNCIA I TECNOLOGIA, S. A.
Application No. 15/559,152
Filed: 18 Sep 2017
For: DEAMINATION OF ORGANOPHOSPHORUS-NUCLEOSIDES
:
:
:
:	DECISION ON PETITION
:
:
:
Docket No. LBTEC01U1


This is a decision on the petition to revive under 37 CFR 1.137(a), filed April 8, 2022.

The petition under 37 CFR 1.137(a) is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee on renewed petition is required.

The instant application became abandoned for failure to timely file a reply to the non-final Office action mailed February 17, 2019.  This Office action set a shortened statutory period for reply of three months. No reply having been received, the application became abandoned by operation of law on May 8, 2019.  The Office mailed a courtesy Notice of Abandonment on August 14, 2019. 
  
A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

The instant petition does not meet requirement (3) above.  The petition does not satisfy 37 CFR 1.137(b)(4). Petitioner submitted the required statement of unintentional delay. However, this petition to revive the abandoned application under 37 CFR 1.137(a) was filed more than two years after the date of abandonment. 

The USPTO requires additional information concerning whether a delay in seeking the revival of an abandoned application was unintentional where the petition to revive was filed more than two years after the date the application became abandoned. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). Therefore, additional information that provides an explanation of the circumstances surrounding the delay that establishes the entire delay was unintentional is required.

Petitioner is reminded the burden of proof to establish that the delay from the due date for the reply until the filing of a grantable petition was unintentional within the meaning of 35 U.S.C. 27 and 37 CFR 1.137 rests with the petitioner. See MPEP 711.03(c)(II)(F).

When addressing this period of delay, petitioner is reminded that where the petitioner deliberately permits an application to become abandoned (e.g., due to a conclusion the claims are unpatentable, a rejection in an Office action cannot be overcome, or the invention lacks sufficient commercial value to justify continued prosecution), the abandonment of such application is considered to be a deliberately chosen course of action, and the resulting delay cannot be considered as “unintentional” within the meaning of 37 CFR 1.137. See In re Application of G, 11 USPQ2d 1378, 1380 (Comm’r Pat. 1989). Similarly, an intentional course of action is not rendered unintentional when, upon reconsideration, the applicant changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.137, regardless of the circumstances that originally resulted in the abandonment of the application. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to file the response to avoid abandonment in the above identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

Here, the petition states that the Petitioner, LABORATORIO TECNICO DE SEGURIDAD Y ESTANDARIZACION, S.L.U (hereinafter “Assignee”) acquired the title in the instant application from the INSTITUT UNIV. DE CIENCIA I TECNOLOGIA, S.A. (hereinafter “Assignor”) before the abandonment of the application. According to Petitioner, due to Assignor’s nonpayment of fees to the law firm prosecuting the application, the firm discontinued representation and the application became abandoned. Petitioner states that the Assignee was not notified of the abandonment, only learning of the abandonment during a file audit two years later. When Assignee sought new counsel the take over prosecution, it was discovered that the title had not been recorded with the Office. 

However, as set forth above, the relevant statement and showing of unintentional delay must come from the party who had the right to file a response to avoid abandonment of the application. Here, the recorded assignment from Assignor to Assignee is dated January 12th and 14th of 2022.  Accordingly, at the time the application became abandoned, the record discloses that it was Assignor who had the right to file a response.  On renewed petition, Petitioner must present a statement and showing of unintentional delay from Assignor, or evidence that title was transferred from Assignor to Assignee prior to the abandonment of the application.
No further petition fee is due on renewed petition. 

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS	
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web 

Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor
Office of Petitions